EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Carl J. Pellegrini on September 27, 2021 to amend the claims as following:

Claim 1 (Currently Amended): A portable stop determining device comprising:
an acceleration sensor; and
a processor configured to:
receive information from the acceleration sensor;
detect deceleration of a vehicle in a direction of travel based on the information from the acceleration sensor; and
output an alarm signal when detecting, based on the received information from the acceleration sensor, that posture of the portable stop determining device carried by a person riding on the vehicle returns to a basic state after inclining in the direction of travel from the basic state,
wherein the processor determines that the posture of the portable stop determining device inclines in the direction of travel when an angle representing the posture of the portable stop determining device is equal to or greater than a first predetermined angle, and determines that the portable stop determining device is in the basic state when the angle is equal to or less than a  received information from the acceleration sensor and a direction of gravitational acceleration preregistered in a situation where the portable stop determining device is in the basic state.

Claim 3 (Currently Amended): The portable stop determining device according to claim 1, wherein the processor determines that an acceleration direction based on the received information from the acceleration sensor when an operation to register the direction of travel is being performed is the direction of travel.

Claim 4 (Previously Presented): The portable stop determining device according to claim 1, further comprising:
a GPS sensor that acquires a current position,
wherein the processor receives information from the GPS sensor and starts to perform a processing relating to output of the alarm signal when a distance between a stored position of destination and the current position becomes equal to or less than a predetermined value.

Claim 5 (Previously Presented): The portable stop determining device according to claim 4, further comprising a magnetic sensor that measures an azimuth, wherein the processor receives information from the magnetic sensor and determines an azimuth of the direction of travel based on the information from the magnetic sensor, and starts to perform the processing relating to the output of the alarm signal when a distance between the stored position of destination and the current position becomes equal to or less than a predetermined value and an 

Claim 6 (Previously Presented): The portable stop determining device according to claim 1, wherein the processor is configured further to compare an interval between a scheduled arrival time and a current time with a predetermined value and, when the interval becomes equal to or less than the predetermined value, starts to perform the processing relating to the output of the alarm signal.

Claim 8 (Currently amended): A stop determining method performed by a processor of a device, the method comprising:
[by a computer,]
receiving information from an acceleration sensor, the acceleration sensor being included in [a] the device that is carried by a person riding on a vehicle;
detecting deceleration of the vehicle in a direction of travel based on the information from the acceleration sensor; and
outputting an alarm signal when detecting, based on the received information from the acceleration sensor, that posture of the device returns to a basic state after inclining in the direction of travel from the basic state,
further comprising:
determining[, by the computer,] that the posture of the device inclines in the direction of travel when an angle representing the posture of the device is equal to or greater than a first predetermined angle, and determining that the device is in the basic state when the angle is equal  received information from the acceleration sensor and a direction of gravitational acceleration preregistered in a situation where the device is in the basic state. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 8 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a portable stop determining device comprising:
an acceleration sensor; and a processor configured to: receive information from the acceleration sensor; detect deceleration of a vehicle in a direction of travel based on the information from the acceleration sensor; and output an alarm signal when detecting, based on the received information from the acceleration sensor, that posture of the portable stop determining device carried by a person riding on the vehicle returns to a basic state after inclining in the direction of travel from the basic state, wherein the processor determines that the posture of the portable stop determining device inclines in the direction of travel when an angle representing the posture of the portable stop determining device is equal to or greater than a first predetermined angle, and determines that the portable stop determining device is in the basic state when the angle is equal to or less than a second predetermined angle being smaller than the first predetermined angle, the angle is an angle between a direction of gravitational acceleration based on the received information from the acceleration sensor and a direction of gravitational acceleration preregistered in a situation where the portable stop determining device is in the basic state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/QUANG PHAM/Primary Examiner, Art Unit 2684